LEONARD, Judge,
delivered the opinion of the court.
The question is as to the propriety of the exclusion of the deed from the father, under which Peneston, the son, claims the slaves as trustee for his sister, Mrs. Kerr. We entertain no doubt as to the proper interpretation of the instrument. It vested the beneficial ownership in Mrs. Kerr for her own benefit to the exclusion of her husband, and the legal ownership in the claimant, Peneston, as trustee for his sister. That was manifestly the intention of the giver; it is sufficiently expressed, and it is our duty to make the deed effectual for the purposes of the parties, if it can be lawfully done ; and we are not aware of any rule of law that forbids it in the present case. Whether the slaves, had been previously given to the daughter, upon her marriage, or to the son-in-law, was not a question before the eourt at the time the deed was excluded. The instrument itself does not so state, nor does it state facts from which it is to be presumed by the court as a matter of law.
The judgment is reversed on account of the exclusion of the deed, and the eause remanded.